DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending and have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statements (IDS) filed on 03/22/2019, 09/09/2020 & 10/19/2020 have been considered by the Examiner. The Examiner notes that the information disclosure statement filed 05/13/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 11, 14-15 & 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 2008/0233854 A1 to Horner, hereafter Horner[854].

A) As per Claims 1 & 14, Horner[854] teaches a cabin pressure control and monitoring system comprising: 
an outflow valve (Horner[854]: best shown in Figure 1, item 104, but present in all embodiments connected to motors); 
a first motor configured to operate the outflow valve to release fluid from a cabin (Horner[854]: Figure 3, Item 302); 
a second motor configured to operate the outflow valve to release fluid from the cabin (Horner[854]: Figure 3, Item 306); 
a first microcontroller configured to automatically control the first motor based on a pressure of the fluid in the cabin (Horner[854]: Figure 3, Item 310); and 
a second microcontroller (Horner[854]: Figure 4, Item 402) configured to: 
control the second motor based on user input (Horner[854]: Figure 4, pilot to integrated control panel 422 gives input to 402); and 
monitor the pressure of the fluid in the cabin (Horner[854]: Figure 4, Item 406), wherein a type of the first microcontroller is different than a type of the second microcontroller (Horner[854]: all microcontrollers are different; Paragraph 0035; Figure 4, microcontroller Type B).

B) As per Claims 2 & 15, Horner[854] teaches that a design of the first microcontroller is different than a design of the second microcontroller, and wherein the first microcontroller operates independently of the second microcontroller (Horner[854]: all microcontrollers are different; Paragraph 0035; Figure 4, microcontroller Type B).

C) As per Claims 5 & 17, Horner[854] teaches that monitoring circuitry (Horner[854]: Figure 3, Item 354) separate from the first microcontroller and the second microcontroller, 

wherein the first microcontroller is further configured to: 
detect a fault condition in the first microcontroller or the first motor (Horner[854]: detects via Item 350; Paragraph 0040); 
receive a signal from the monitoring circuitry indicating that the monitoring circuitry detected a fault condition in the first microcontroller or the first motor (Horner[854]: Paragraph 0042-0043); and 
output an indication of the fault condition to disable the first microcontroller and the first motor in response to detecting the fault condition and receiving the signal from the monitoring circuitry (Horner[854]: Paragraph 0042-0043).

D) As per Claim 6, Horner[854] teaches that the first microcontroller is configured to receive power from a first power supply (Horner[854]: Figure 3, item Power supply in Item 300), and wherein the second microcontroller is configured to receive power from a second power supply (Horner[854]: Figure 4, Item 415), the second power supply being different than the first power supply.

E) As per Claim 11, Horner[854] teaches that a first pressure sensor and a second pressure sensor separate from the first pressure sensor (Horner[854]: Figure 3, Item 305), wherein the first microcontroller is configured to automatically control the first motor based on an output of the first pressure sensor, and wherein the second microcontroller is configured to monitor the pressure of the fluid in the cabin based on an output of the second pressure sensor (Horner[854]: Figure 4, Item 406).


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication Number 2005/0153648 A1 to Horner, hereafter Horner[648].

A) As per Claim 20, Horner[648] teaches a cabin pressure control and monitoring system comprising: 

a first motor configured to operate the outflow valve to release fluid from a cabin (Horner[648]: Figure 3, Item 308); 
a second motor configured to operate the outflow valve to release fluid from the cabin (Horner[648]: Figure 3, Item 320); 
a first controller configured to automatically control the first motor based on a pressure of the fluid in the cabin (Horner[648]: Figure 3, Item 302); and 
a second controller (Horner[648]: Figure 3, Item 304) configured to: 
monitor the pressure of the fluid in the cabin (Horner[648]: Paragraph 0053, controller overridden by pressure sensing); 
detect that user input indicates manual operation (Horner[648]: Figure 3, Item 302 from Item 704 in Figure 7); 
determine that the pressure of the fluid in the cabin is less than a threshold level; 
control the second motor in response to detecting that the user input indicates manual operation; 
cause the outflow valve to close in response to determining that the pressure of the fluid in the cabin is less than the threshold level; and 
refrain from controlling the second motor in response to detecting that the user input does not indicate manual operation and in response to determining that the pressure of the fluid in the cabin is not less than the threshold level (Horner[648]: Figure 3, Item 304 controls via manual mode selected in Figure 7, Item 704, but overrides when pressure is too low; Paragraph 0053).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horner[854].

A) As per Claims 3 & 16, Horner[854] teaches the first microcontroller is configured to transmit a signal to the second microcontroller (Horner[854]: Figures 3 & 4, all controllers connected), and wherein the second microcontroller is configured to: 
self-test the second microcontroller (Horner[854]: Figure 4, Item 416); and 
output an indication of a fault condition in response to self-testing the second microcontroller (Horner[854]: Figure 4, Item 416).
Horner[854] does not explicitly teach that the self-test the second microcontroller in response to receiving the signal.
However, Applicant has not disclosed that having the second controller perform a self-test in response to a signal from the first microcontroller solves any stated problem or is for any particular purpose. Moreover, it appears that performing a self-test in response to a signal would perform equally well with Horner[854]. Accordingly, it would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first microcontroller of Horner[854] initiate a self-test of the second microcontroller because what triggers the self-test does not appear to provide any unexpected results. 

B) As per Claim 4, Horner[854] teaches that the second microcontroller is configured to self-test the second microcontroller by testing a power supply of the second microcontroller, a range of a pressure sensor, or a mismatch between inputs from the pressure sensor (Horner[854]: Figure 4, Item 416).


Claims 7 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horner[854] in view of US Patent Number 5,520,578 to Bloch.

A) As per Claims 7 & 18, Horner[854] teaches the second microcontroller is configured to: drive the second motor at a first speed greater than zero (Horner[854]: Figure 4, Item 402 drives Item 306 at nonzero speed). 
Horner[854] does not explicitly teach that the second microcontroller is configured to drive the second motor at a second speed greater than zero, the second speed being different than the first speed.
However, Bloch teaches a microcontroller is configured to drive the second motor at a second speed greater than zero, the second speed being different than the first speed (Bloch: Figure 1, Item 9; Col. 2, lines 65-67 speed controller changes speed).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Horner[854] by adding a second speed for the motor, as taught by Bloch, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Horner[854] with these aforementioned teachings of Bloch with the motivation of being able to control the motor more specifically to each condition, thereby increasing the control of the outflow.


Claims 9-10 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horner[854] in view of US Patent Publication Number 2005/0153648 A1 to Horner, hereafter Horner[648].

A) As per Claims 9 & 19, Horner[854] teaches all the limitations except that the second microcontroller is configured to: 
perform an altitude limit operation by closing the outflow valve in response to determining that the pressure of the fluid in the cabin is less than a threshold level; 
perform a dump operation by opening the outflow valve in response to a user input; receive an input signal; 
cause the altitude limit operation to override the dump operation in response to a first value of the input signal; and 

However, Horner[648] teaches that the second microcontroller is configured to: 
perform an altitude limit operation by closing the outflow valve in response to determining that the pressure of the fluid in the cabin is less than a threshold level; 
perform a dump operation by opening the outflow valve in response to a user input; receive an input signal; 
cause the altitude limit operation to override the dump operation in response to a first value of the input signal; and 
cause the dump operation to override the altitude limit operation in response to a second value of the input signal (Horner[648]: Paragraph 0053).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Horner[854] by adding a dump function with altitude limit override, as taught by Horner[648], with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Horner[854] with these aforementioned teachings of Horner[648] with the motivation of adding a dump function for releasing pressure quickly while protecting the safety of the interior occupants of the vehicle.

B) As per Claim 10, Horner[854] teaches a pressure sensor configured to: 
output a first signal indicating the pressure of the fluid in the cabin to the second microcontroller (Horner[854]: Figure 4, Item 406). 
Horner[854] does not teach the pressure sensor output a second signal indicating whether the pressure of the fluid in the cabin is less than a threshold level, wherein the second microcontroller is configured to: 
output, based on the first signal, a third signal indicating that whether the pressure of the fluid in the cabin is less than the threshold level, perform an altitude limit operation by closing the outflow valve in response to: 

the third signal indicating that the pressure of the fluid in the cabin is less than the threshold level.
However, Horner[648] teaches a pressure sensor output a second signal indicating whether the pressure of the fluid in the cabin is less than a threshold level, wherein the second microcontroller is configured to: 
output, based on the first signal, a third signal indicating that whether the pressure of the fluid in the cabin is less than the threshold level, perform an altitude limit operation by closing the outflow valve in response to: 
the second signal indicating that the pressure of the fluid in the cabin is less than the threshold level; and 
the third signal indicating that the pressure of the fluid in the cabin is less than the threshold level (Horner[648]: Paragraph 0053).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Horner[854] by adding an altitude limit override, as taught by Horner[648], with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Horner[854] with these aforementioned teachings of Horner[648] with the motivation of protecting the safety of the interior occupants of the vehicle.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762